Order entered March 27, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00365-CR

                          STEVEN WARE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1876179-R

                                    ORDER

      The State’s second motion for extension of time to file its brief is

GRANTED. The clerk is directed to file the State’s brief submitted to the court of

March 24, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE PRESIDING